Citation Nr: 0602551	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability, claimed as secondary to service-connected 
bilateral foot disabilities.  

2.  Entitlement to an increased rating for callosities of the 
right foot, now rated 10 percent disabling.  

3.  Entitlement to an increased rating for callosities of the 
left foot, now rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied service connection for a 
bilateral leg disability and that awarded separate 10 percent 
ratings for his service-connected bilateral foot 
disabilities.  In March 2005, the veteran testified before 
the Board at a hearing held at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

In the judgment of the Board, additional development is 
needed, especially based on testimony presented to the Board 
at the March 2005 hearing.

The veteran seeks increased ratings for his service-connected 
callosities of the feet.  According to his March 2005 hearing 
testimony, his degree of impairment has increased since his 
most recent VA medical examination, which was in November 
2002.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  38 U.S.C.A. § 5103A 
(West 2002); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based on the veteran's account of worsening foot problems, 
the RO should obtain a new medical examination on remand.  

The veteran also stated that he has received medical 
treatment for his feet and legs at the Detroit, Michigan, VA 
medical center in the last several years.  The claims folder 
includes copies of the veteran's VA treatment records only 
through February 2003.  Therefore, the RO should obtain 
subsequent VA medical records on remand. 

Finally, the veteran also seeks service connection for a 
bilateral leg disability, claimed as secondary to his 
service-connected bilateral callosities of the feet.  At his 
March 2005 personal hearing, the veteran also suggested his 
bilateral leg disability was secondary to his diabetes 
mellitus, for which he was recently awarded service 
connection.  Service connection may be awarded for any 
disability which is due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2005).  Because the 
veteran has not yet been afforded a VA medical examination to 
determine if he has a current bilateral leg disability 
secondary to his service-connected callosities of the feet 
and/or diabetes mellitus, a remand is required.  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Therefore, the Board REMANDS the claims for the following 
actions:  

1.  Obtain the veteran's most recent VA 
medical treatment records from the 
Detroit, Michigan, VA medical center, 
from February 2003 to the present.    

2.  Schedule the veteran for an 
examination to determine the current 
nature and severity of his service-
connected callosities of both feet.  
Provide the claims folder to the 
examiner.  The examiner should describe 
the veteran's callosities of the feet, 
and state how they affect his mobility 
and endurance.  All disability of the 
veteran's feet should be noted.  The 
examiner should specify whether each of 
the veteran's service-connected 
callosities of the feet are moderate, 
moderately severe, or severe.    

3.  Also schedule the veteran for an 
examination to assess the current nature 
of the veteran's reported bilateral leg 
pain.  Provide the claims folder to the 
examiner.  The examiner should discuss 
whether there is any relationship 
between any identified condition 
involving bilateral leg pain and the 
veteran's service-connected callosities 
or service-connected diabetes mellitus.  
The examiner should address the 
following questions: 

a) What current neurological 
or orthopedic disabilities of 
the lower extremities does the 
veteran exhibit? 
b) For any disability 
identified above, is it at 
least as likely as not such a 
disability is due to or the 
result of the veteran's 
bilateral callosities of the 
feet or his diabetes mellitus? 
The examiner should explicitly 
state whether it is at least 
as likely as not (that is, a 
probability of 50 percent or 
better) that the veteran has 
any current bilateral leg 
disorder as a result of any 
service-connected disability.  
The medical basis for all 
opinions expressed should also 
be given.

4.  Thereafter, readjudicate the 
veteran's claims for service connection 
for a bilateral leg disability and for 
increased ratings for callosities of 
both feet.  If any of the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with 
a supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Then, return the case to the 
Board for its review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


